              Case 1:16-cv-05392-RA Document 126 Filed 09/18/20 Page 1 of 1


                                                                 USDC-SDNY
UNITED STATES DISTRICT COURT                                     DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                    ELECTRONICALLY FILED
                                                                 DOC#:
 WALLACH, et al.,                                                DATE FILED: 9-18-20

                             Plaintiffs,
                                                                      16-CV-5392 (RA)
                        v.
                                                                           ORDER
 LARDOS, et al.,

                             Defendants.



RONNIE ABRAMS, United States District Judge:

         The following is hereby ORDERED:

         Trial in this action will commence on May 24, 2021. In accordance with the Court’s individual

rules, the parties shall submit a joint pretrial order, motions in limine, proposed findings of fact and

conclusions of law, and pretrial memoranda of law by April 26, 2021; any oppositions shall be filed

by May 3, 2021; and any replies shall be filed by May 10, 2021. A final pretrial conference is

scheduled for May 17, 2021 at 3:00 p.m.



SO ORDERED.

Dated:      September 18, 2020
            New York, New York

                                                 RONNIE ABRAMS
                                                 United States District Judge
